Title: To George Washington from Joshua Gayle, 8 December 1793
From: Gayle, Joshua
To: Washington, George


          
            Honerabl. Sir,
            Virginia Decer 8th 1793
          
          Your Excellency has a Tract of Land laying in Gloucester County on North River, I have
            heard You have a mind to Sell it, if so, be please’d to let me no Your lowest price in
            Cash or Credit and the Terms of Credit, as I would wish to purchase if the Terms can be
            made Agreeable, the Land is at present in a bad
            Sitiuaten Distuate of Houses fenceses & all in Wildderness, which point I will
            referr you to Colol John Page, being Acquinted with the same. I am sir, Your Excency Mos. Obet Hbe Sert
          
            Joshua Gayle
          
        